METHOD AND SYSTEM FOR SILICON-DOMINANT LITHIUM-ION CELLS WITH CONTROLLED UTILIZATION OF SILICON
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.

Status of Claims
Claims 1-20 are pending, wherein claims 1, 11 and 20 are amended.  Claims 1-20 are being examined on the merits in this Office action.

Remarks
A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1, 11 and 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “with substantially no graphite” has been rendered indefinite by the use of the term “substantially”. Claims 2-10 and 12-19 are also rejected because of their dependencies.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akagi et al. (JPH 11339796 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Akagi).
Regarding claim 1, Akagi teaches a battery (at least [0015]), the battery comprising:
a cathode (“positive electrode”, [0015]), an electrolyte (“an electrolytic solution”, [0015]), and an anode (“negative electrode”, [0015]), the anode having an active material comprising 30%-90% of silicon and 10%-50% of carbon by weight ([0014]). The above range of 30%-90% overlaps the corresponding range of “more than 50%” as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Akagi further teaches that the carbon in the active material can be glassy carbon ([0017], [0003]) (which is well known in the art to be a non-graphitizing or nongraphitizable carbon), reading on “with substantially no graphite in the active material” as claimed.
Further, since the composition of Akagi can be selected and adjusted in the range of 30% to 90% of silicon, one of ordinary skill in the art would readily be able to adjust and select, through routine experimentation, a composition of the active material that ensures the battery has a property or characteristic of “is chargeable to full charge by lithiating less than 100% of the silicon of the anode” as claimed. It is submitted "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The optimization within prior art conditions or through routine experimentation is prima facie obvious.  See MPEP § 2144.05 II-A. Note also that regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01).
Regarding claim 2, Akagi teaches the battery according to claim 1, wherein the percentage of silicon in the active material comprising is 30%-90%, overlapping the instantly claimed 70%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Akagi teaches the battery according to claim 1, and the instantly claimed “a voltage of the anode during discharge of the battery remains above a  minimum voltage at which silicon can be lithiated” represents a property or characteristic of the anode. Since Akagi teaches substantially the same anode as claimed, the claimed property or characteristic is necessarily present. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In addition, the terms “discharge of the battery” and “silicon can be lithiated” represent processes of operating the battery or lithiating silicon. It is noted that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114.).
Regarding claims 4-6, Akagi teaches the battery according to claim 1, and the claimed limitations in claims 4-6 represent properties or characteristics of the battery or the anode. Since Akagi teaches substantially the same battery and the same anode as claimed, the claimed properties or characteristics in claims 4-6 are necessarily present. Where the claimed and prior art products (herein the batteries or the anodes) are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I.   In the instant case, Akagi teaches the same structure or composition of the battery or the anode as claimed.
Regarding claim 8, Akagi teaches the battery according to claim 1, and the claimed limitation “the battery is operable to be charged at a 10 C rate or higher while retaining at least 50% of 1 C rate charge retention to 80% of original capacity of the battery” represents a property, characteristic or function of the battery as claimed. Since Akagi teaches the same battery, the claimed property, characteristic or function is necessarily present. Where the claimed and prior art products (herein the batteries) are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I.   In the instant case, Akagi teaches the same structure or composition of the battery as claimed.
In addition, a manner of operating a device (in this case, the battery) does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 9, Akagi teaches the battery according to claim 1, and the claimed limitation “the battery can be charged at temperatures below freezing temperature of water without lithium plating” represents a property, characteristic or function of the battery as claimed. Since Akagi teaches the same battery, the claimed property, characteristic or function is necessarily present. Where the claimed and prior art products (herein the batteries) are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I.   In the instant case, Akagi teaches the same structure or composition of the battery as claimed.
In addition, a manner of operating a device (in this case, the battery) does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 10, Akagi teaches the battery according to claim 1, wherein the electrolyte comprises a liquid or a solid (“electrolyte solution”, “solid electrolyte”, [0015]).
Regarding claim 11, Akagi teaches a method of forming and operating a battery (at least [0001], [0015], [0026]), the method comprising:
forming battery (at least [0015]) comprising a cathode (“positive electrode”, [0015]), an electrolyte (“an electrolytic solution”, [0015]), and an anode (“negative electrode”, [0015]), the anode having an active material comprising 30%-90% silicon and 10%-50% carbon by weight ([0014]).  The above range of 30%-90% overlaps the corresponding range of “more than 50%” as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Akagi further teaches that the carbon in the active material can be glassy carbon ([0017], [0003]) (which is well known in the art to be a non-graphitizing or nongraphitizable carbon), reading on “substantially no graphite in the active material” as claimed,
Further, since the composition of Akagi can be selected and adjusted in the range of 30% to 90% of silicon, one of ordinary skill in the art would readily be able to adjust and select, through routine experimentation, a composition of the active material that ensures the battery has a property or characteristic of “is chargeable to full charge by lithiating less than 100% of the silicon of the anode” as claimed. It is submitted "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The optimization within prior art conditions or through routine experimentation is prima facie obvious.  See MPEP § 2144.05 II-A. Note also that regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01).
Note that claim 11 is not a method of operating a battery. Rather, it is a method of forming a battery.
Regarding claim 12, Akagi teaches the method according to claim 11, wherein the percentage of silicon in the active material comprising is 30%-90%, overlapping the instantly claimed 70%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 14-16, Akagi teaches the battery according to claim 11, and the claimed limitations in claims 14-16 represent properties or characteristics of the battery or the anode. Since Akagi teaches the same battery and the same anode as claimed, the claimed properties or characteristics in claims 14-16 are necessarily present. Where the claimed and prior art products (herein the batteries or the anodes) are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I.   In the instant case, Akagi teaches the same structure or composition of the battery or the anode as claimed.
Regarding claim 20, Akagi teaches an anode for use in a battery (at least [0015]), the anode comprising an active material comprising 30%-90% silicon and 10%-50% carbon by weight ([0014]). The above range of 30%-90% overlaps the corresponding range of “more than 50%” as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Akagi further teaches that the carbon in the active material can be glassy carbon ([0017], [0013]) (which is well known in the art to be a non-graphitizing or nongraphitizable carbon), reading on “with substantially no graphite in the active material” as claimed. 
Further, since the composition of Akagi can be selected and adjusted in the range of 30% to 90% of silicon, one of ordinary skill in the art would readily be able to adjust and select, through routine experimentation, a composition of the active material that ensures the battery has a property or characteristic of “is chargeable to full charge by lithiating less than 100% of the silicon of the anode” as claimed. It is submitted "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The optimization within prior art conditions or through routine experimentation is prima facie obvious.  See MPEP § 2144.05 II-A. Note also that regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi, as applied to claim 1 above, and further in view of Rohani et al. (WO 2019161288 A, hereafter Rohani).
Regarding claim 7, Akagi teaches the battery according to claim 1, but is silent to the instantly claimed anode active material having no polymer binder. However, in the same field of endeavor, Rohani discloses that a silicon-carbon anode active material either having or having no polymer binder can be used in a battery ([0011], [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used the anode active material having no polymer binder, as taught by Rohani, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.   See MPEP 2144.07.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi, as applied to claim 11 above, and further in view of Yao et al. (Next Generation Anodes, FY 2018 3rd Quarter Progress Report, pages 21-23: “Operando quantification of lithiation-delithiation behavior of silicon-graphite composite electrodes for lithium-ion batteries”, hereafter Yao).
Regarding claim 13, Akagi teaches the method according to claim 11, but is silent to comprising configuring a voltage of the anode during discharge of the battery above a minimum voltage at which silicon can be lithiated. However, Yao discloses that the lithiation of silicon is active in the 0-1.0 voltage range and the lithiation of graphite is active in the range of < 0.25 V (1st paragraph in “Background”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide configuring a voltage of the anode during discharge of the battery to remain above a minimum voltage at which silicon can be lithiated, based on routine experimentation in view of the teachings of Yao, to avoid lithiation of graphite in the anode since the absence of lithiation of graphite is disclosed for the anode structure of Kao ([0010], [0029]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi, as applied to claim 11 above, and further in view of Rohani.
Regarding claim 17, Akagi teaches the method according to claim 11, but is silent to the instantly claimed anode active material having no polymer binder. However, in the same field of endeavor, Rohani discloses that a silicon-carbon anode active material either having or having no polymer binder can be used in a battery ([0011], [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used the anode active material having no polymer binder, as taught by Rohani, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.   See MPEP 2144.07.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi, as applied to claim 1 above, and further in view of Rohani.
Regarding claim 18, Akagi teaches the method according to claim 11, but is silent to comprising charging the battery at a 10 C rate or higher as claimed. However, Rohani discloses a method for forming a battery having an anode including silicon and carbon ([0011], [0012]) comprising charging the battery at a 10 C rate or higher ([0018], [0093]). It would have been obvious to one of ordinary skill in the art to have provided the anode of Kao to have the charging characteristics (e.g., charging at a 10 C or higher) of Rohani, to provide a battery having high charge capacity and further wherein the battery of Kao having the same construction as the claimed battery would be expected to exhibit the same properties.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi, as applied to claim 1 above, and further in view of Zhang et al. (US 20190229378 A1, hereafter Zhang).
Regarding claim 19, Akagi teaches the method according to claim 11, but does not specifically discloses charging the battery at temperatures below freezing temperature of water without lithium plating. However, Zhang discloses a battery (42, Fig. 4) having an anode including silicon and carbon ([0056]), wherein the battery can be charged at temperatures below freezing temperature of water without lithium plating (Fig. 21, disclosing no plating occurring at T=0 degrees). It would have been obvious to one of ordinary skill in the art to have provided the conditions that provide no lithium plating at temperatures below freezing temperature of water, as taught by Zhang, in the battery of Akagi, to enable a battery capable of effective charging at freezing temperature of water.

Response to Arguments
Applicant's arguments February 23, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727